oO Oo Oo NN OD OO FR WwW Bf ee

NRO MP RO > =| = se ow ek ll lk
yen =~ OF O© DOD NY OD OH BP WO LH =

Nm NY BD
ot & WwW

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Vs.

ROBERT S. KELLY,

Government,

Defendant.

Criminal
No. 19-286 (AMD)

ARRAIGNMENT
Brooklyn, New York

Date: August 2, 2019
Time: 10:30 a.m.

Ne Ne Nee ee” See Sn” Se case! See”

 

TRANSCRIPT OF ARRAIGNMENT

HELD BEFORE

THE HONORABLE MAGISTRATE JUDGE STEVEN L. TISCIONE
UNITED STATES MAGISTRATE JUDGE

 

 

For the Government:

For the Defendant:

APPEARANCES

Elizabeth Geddes, AUSA

Maria Cruz Melendez, AUSA
Nadia Shihata, AUSA

US Attorney's Office

Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201
718-254-6408

Douglas C. Anton, Esq.

Three University Plaza Drive
Suite 207

Hackensack, New Jersey 07601
201 - 487-2055

(Appearances continued on the next page)

Court Reporter: Annette M. Montalvo

Office:

718-804-2711

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
Case 1:19-cr-00286-AMD Document 25-1 Filed 09/30/19 Page 2 of 17 PagelD #: 162

 

 

2
1 | APPEARANCES: (Continued)
2
For the Defendant: Steven A. Greenberg, Esq.
3 Greenberg Trial Lawyers
53 W. Jackson Boulevard
4 Suite 1260
Chicago, Illinois 60604
5 312-399-2711
6 ~and-
7 Michael Leonard, Esq.
Leonard Meyer LLP
8 120 North LaSalle Street
20th Floor
9 Chicago, Illinois 60602
312-380-6559
10
11
12 | ALSO PRESENT: Amina Adossa-Ali, US Pretrial Services
Kathy Rodriguez, US Pretrial Services
13
14
15
16
17 | Proceedings reported by machine shorthand, transcript produced
by computer-aided transcription.
18
19 | Court Reporter: Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter
20 United States Courthouse, Room N375
225 Cadman Plaza East
21 Brooklyn, New York 11201
718-804-2711
22
23
24
25

 

 

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter
oO 86 O&O NN ODO oO BR wD BB =

NM RN PR KR PRP RO > se me ome Uk ks
oO FF ODO NO |= OF © CO N DMD HT BR WO HF =

 

 

(WHEREUPON, commencing at 10:33 a.m., the following
proceedings were had in open court, to wit:)

THE COURTROOM DEPUTY: Criminal cause for
arraignment, Case No. 19-CR-286, United States of America v.
Robert Sylvester Kelly.

Counsel, your names for the record.

MS. GEDDES: Elizabeth Geddes, Nadia Shihata, Maria
Cruz Melendez, and Kyra Wenthen, for the government. Good
morning, Your Honor.

THE COURT: Morning.

MR. ANTON: Good morning, Your Honor. Douglas
Anton, Hackensack, New Jersey, on behalf of Mr. Kelly.

MR. GREENBERG: Good morning, Your Honor. Steve
Greenberg on behalf of Mr. Kelly.

MR. LEONARD: Good morning, Judge. Mike Leonard on
behalf of Mr. Kelly.

THE COURT: Good morning.

Good morning, Mr. Kelly.

THE DEFENDANT: Good morning.

THE COURT: All right. The purpose of the
proceeding is to make sure you understand the charges that
have been brought against you, to advise you of certain rights
that you have, and to address the questions of whether you can
be released on bail.

First, you have the right to an attorney in this

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
oO OG Oo NN DO MO BP WHO DY -

NN NM RM PR DR RO Ss = ow ow uh hl Uk
a F&F O NY |= CGD © DO N DOD GH BP WO PH =

 

 

case. If you cannot afford an attorney, the court wil]
provide one to you at no cost.

I assume you are all retained counsel in this case.

MR. ANTON: Yes.

MR. GREENBERG: Yes.

MR. LEONARD: Yes.

THE COURT: You have the right to remain silent.
You are not required to make any statements. If you have made
any prior statements, you need not say any more.

If you decide to make a statement, you can stop at
any time. But any statements you do make, aside from
statements you make to your attorney, can be used against you.

Do you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: All right. The grand jury in this
district has returned a superseding indictment against you.
Have you seen a copy of that, sir?

THE DEFENDANT: Yes.

THE COURT: Counsel, does your client waive a public
reading of the indictment?

MR. ANTON: Yes, Judge.

THE COURT: And is he prepared to enter a plea at
this time?

MR. ANTON: Plead not guilty at this time, Judge.

THE COURT: All right.

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
oO 8 OO ND oO BR WH PH =

NR RP PR BRO AD DD wae kkk
ao F Ww NY |+~ OD O©O OD N DD HF BP WD DH =|

 

 

MS. GEDDES: Your Honor, there's also an underlying
indictment that the defendant should be arraigned on as well.

THE COURT: Okay. Have you seen a copy of the
original indictment that was filed in this case?

THE DEFENDANT: Yes, sir.

THE COURT: All right. And how does your client
plead to those charges?

MR. ANTON: Not guilty, Judge.

THE COURT: All right. Having seen the detention
letters on both sides, obviously, I know the government's
position with respect to detention here, but if there's
anything you want to add to the position expressed in your
letter, feel free to do so.

MS. GEDDES: Yes, Judge.

The government does seek a permanent order of
detention in this case. As set forth in our detention memo,
if the defendant were released, it is our position that he
poses both a risk of flight, a risk of danger, as well as the
fact that there's a serious risk that he will attempt to
obstruct justice. The charges include certain offenses
involving minors, so there is a presumption of both a risk of
flight and danger here. But regardless of the presumption,
given the defendant's lengthy and wide ranging history of
criminal conduct here, including obstruction, there are no

conditions that can overcome this presumption and mitigate the

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
oO Oo ON OD OO BR WH NB em

NO NM NM NM NH DN =e me mek ek ek kkk
ao fF WO NM |= DOD © OO NN OD OH BR WwW LD Oo

 

 

risk of danger, flight, and obstruction.

THE COURT: Let me ask you this, because it is not
quite clear from the indictment and from your letter. What,
if any, overlap is there between this case and the other cases
that are in Chicago?

MS. GEDDES: There is no overlap with the federal
case. There may be some minor overlap with the state case,
however, there are at least four additional victims in our
case.

THE COURT: So between those cases, how many total
victims are alleged to have --

MS. GEDDES: 13.

THE COURT: 13, okay.

The other thing that I am interested in, for
purposes of the bail determination, is the obstruction of
justice allegations, not, you know, the general arguments as
to why obstruction is an issue, but there were some
allegations about actual obstruction that the defendant was
involved in in prior cases.

Can you tell me a little bit more about that.

MS. GEDDES: I can, Judge.

So with respect to the 2002 case, which the
defendant was acquitted of after trial in Chicago, the
defendant is charged in federal court in Chicago with

obstructing that investigation. He is charged with paying off

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
oO 80 ON OD OO BR WwW PDP =

BR NO PO RO DN PD ew ae eka ke ke a
ar fF OW NO = GF © OO NN OD OH B® wD KH =

 

 

witnesses, intimidating witnesses, such that they did not
appear and such that they falsely testified.

In addition to the --

THE COURT: Intimidating how?

MS. GEDDES: Well, let me speak specifically about
the government's evidence in this case. The defendant had,
essentially, an inner circle who assisted him with a lengthy
attempt at obstruction by paying off witnesses who indicated
any interest in cooperating with law enforcement. He
allowed -- or he had potential witnesses write letters
containing false allegations that he would have at his
disposal to use to embarrass witnesses who potentially turned
against him. He told witnesses that they had the option of
choosing his side or the other side and made witnesses feel as
though if they did not -- if they were to cooperate against
him, they could be subject to physical harm, both themselves
and their family members.

He did this over a course of decades, and he did it
with many women and children. He also created numerous
recordings of minors and kept them at his disposal, such that
they were available if he wanted to release them, and that
served as an additional mechanism to deter witnesses from
cooperating with law enforcement.

I would also note, when he was on bail in the 2002

case, the defendant continued to commit crimes,

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
 

 

notwithstanding the serious charges that were pending against
him. In the indictment returned here in the Eastern District
of New York, the defendant, one of the allegations contained
in the racketeering charge, is kidnapping and sexual assault.

Those -- that conduct occurred while he was on bail.
So he has shown a history of not being able to comply with the
Court's conditions of release, and, you know, even more
significantly perhaps, he has engaged in this pattern of
obstruction by ensuring that witnesses would not be available
to testify and were not willing to testify.

THE COURT: Thank you.

MR. ANTON: Judge, with respect to counsel's
arguments, I'l] start with the last one first. Counsel
indicates that while out on another case, he committed crimes.

Well, he's been alleged to commit crimes, is what's
being said. In fact, everything that makes up the predicate
for the proffer before the Court today are the allegations
that make up this indictment and/or -- and the superseding
indictment and/or the Chicago case.

We have to talk about whether he's a flight risk. I
have known Mr. Kelly for a period of time. We have gone to
court on a number of issues where he's been free to appear in
court. I have never known him not to appear in court. We do
not have his passport anymore, that's been turned over, so he

can't go anywhere out of the country, either to perform or to

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
 

 

flee the jurisdiction of this court, nor would it be his
intention.

Obstruction of justice. We are dealing with an
issue where there was a trial by a court, jury of his peers,
and a lot of eyes on that case. Not after the verdict came
back, not in the months or the years that followed did any of
these things rear their ugly head, as they do now, that there
was some level of obstruction of justice back then.

Now, along with this enterprise, which the Court
knows from my letter, knows my feeling on what the government
is calling an enterprise. When the government states he did
these things, I don't know if the government is saying the
enterprise did these things and, therefore, it is attributable
to him, or that he specifically would say these things.

There is video that allegedly exists, but we don't
have it before the Court nor is it indicated in the
superseding indictment that the video exists as evidence in
this case, or that video allegedly was taken of certain acts
alleged to be committed by the defendant.

Danger to others. Outside of the accusations that
exist here in this indictment and in the indictment in
Chicago, which are unproven accusations for which our client
has the right to remain not -- he's not convicted of. So
there's nothing that can point the finger at him that should

be used against him. Outside of allegations, we don't have

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
 

 

10

any obstruction of justice charge, we don't have any danger --

THE COURT: But because it is just an allegation, he
hasn't been convicted of it yet, I should just ignore it for
purposes of dangerousness of the defendant?

MR. ANTON: Definitely not. But the Court has the
right to require a little more than just the government say so
that this exists. And I ask the Court to look at the time
period between the alleged obstruction, the alleged danger to
others, the alleged issues in this case, and today, and look
at what's happened between that time period.

The allegations that are mostly contained in this
indictment date back some years. Only one of which Jane Doe
No. 5 is a more recent thing, 2017 to '18. And that issue has
different parts to it. But the Court certainly can require,
if the government is going to say obstruction took place, for
some level of -- a document, some level of identification of
obstruction rather than videos were made and there was a
wink-wink and a, hey, if you don't say this or say this, this
is going to happen. Otherwise, it is completely -- the entire
proffer then is based on just allegations, and not one piece
of evidence that this Court can rely on in taking away my
client's freedom and not letting him come out and cooperate
with counsel and be able to fully participate in his defense.

THE COURT: I understand that this is a separate

case. But when you talk about allowing your client his

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
—_—.

oO Oo fF NN DO OO BR WW PD

ND PR RN DR PRO DP = | So me ok ak
ao F&F O8© NH |= DOD O Oo NI OD OG BP WO NH -s

 

 

11

freedom, as a practical matter, he's already in custody on
another case. So even if I theoretically release him on a
bail in this case, he is not going anywhere.

MR. ANTON: Without question. However,

Mr. Greenberg has filed a motion for reconsideration yesterday
in the federal matter in Chicago, and that's going to be
addressed hopefully within the next couple of weeks. I do
believe Mr. Greenberg can speak a little more intelligently
about this. There are overlapping issues in this case and the
other case. So that's another issue that would be addressed.

But we certainly don't want to have a situation
where -- we want -- we would ask this Court to make an
independent determination about his flight risk and about his
danger to society, based on -- or to others, based on the
presentation made by the government here, or, in our opinion,
lack thereof, outside of we say these things took place many
years after.

If there's jury tampering in the case, usually
somebody complains about it right after. But in this case,
there was -- not that the victim -- alleged victim or the
person on the tape --

THE COURT: I don't think there was an allegation of
jury tampering, was there?

MS. GEDDES: There's not, Judge.

THE COURT: There's an allegation of witness

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
oO OO FO NN DOD Oo F&F © PD =

PO NN RO KR ND ROO OB Os a ek ek
ao F © NY = OF GO DOD NY DW NHN FBR WD PH =

 

 

12

tampering.

MR. ANTON: Witness tampering. That the witness was
not supposed to appear.

But the witness -- parents did communicate, they did
have communication with the parents of the witness. It is not
like the witness just disappeared and then surfaced years
later.

So there was communication. Prosecutor did have
access to the witness, and the parents, and the witness just
decided that they weren't going to testify because of their
opinion about what the video was.

So it is a long stretch from Mr. Kelly made a
witness disappear on threat of X, Y, Z. And that, I think, is
what's trying to be proffered here, and it just is not true.

And this Court, as I stated in the letter I had
sent, this Court has the right to ask for independent evidence
that can be presented to it before it denies my client his
ability to get out of jail. And, again, we'd like this Court
to make a determination here, because if Mr. Greenberg is
successful on that motion, we would then have to come back
here, and, certainly, Your Honor shouldn't be swayed one way
or another by what another court does, but do it independently
so then we can use that in the further case.

MR. GREENBERG: Your Honor, may I just --

THE COURT: Sure. I mean, look. I am going to

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
 

 

13

continue to consider this independently, notwithstanding the
fact that he's in custody on another case anyway. So if
that's your concern, you don't have to spend more time arguing
it.

MR. GREENBERG: No. No, that wasn't what I was
going to argue. But Mr. Anton, I just wanted to correct
something. The young lady in the prior state case did testify
before the grand jury that it was not her in the video. So
she did provide some level of cooperation. We have not gotten
all the discovery in that matter. We haven't gotten any, in
fact.

What I was perhaps going to suggest -- I filed this
motion yesterday when I was at the airport. Mr. Anton brought
a hard copy. I also have an additional copy of the
transcript, and I don't know if it would assist if I shared
that copy of the transcript.

THE COURT: Transcript of what?

MR. GREENBERG: Of the hearing in Chicago, the bail
hearing, and perhaps we took a few minutes, and the Court
could see the motion and reconsider, which we think -- we
think that the Judge -- the Judge never reached -- he said
that because the grand jury had found guilt, that Mr. Kelly
wasn’t entitled to bail, and I think that was the wrong
analysis. He never reached the point of conditions, which

were recommended in Illinois. Release was actually

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
oO 8 O&O NN DO oO FB WO bP =

MR DR NR DN PR A =| Ba sw me oe lk lk lk
ao fF WO NH = OD O© wWw NN OD HH BP WO KH a

 

 

44

recommended by pretrial services there.

So I am making that offer --

THE COURT: You have seen the addendum. It is not
recommended in this district.

MR. GREENBERG: Right. I have seen that, just
before court this morning. But if that would assist --

THE COURT: I am happy to look at whatever you want
to submit, as long as you submit a copy to the other side.

MR. GREENBERG: Sure. Can I e-mail it? Would that
be okay? I only have one copy of the motion.

MS. GEDDES: I have your motion.

MR. GREENBERG: You do?

MS. GEDDES: Yes.

MR. GREENBERG: But the transcript I've got on my
computer, Your Honor. Unless there's some way someone can
print it. It is about 30 pages. It is not very long. Thank
you.

(WHEREUPON, said document was tendered to the
Court.)

(Short pause. )

MR. ANTON: Judge, I have one thing to add that is
not an allegation, but is a fact that I think the Court would
be concerned with. Although I wasn't a part of that earlier
case, it was a 2002 case that the government had referenced.

The case resolved itself in 2008, approximately, by way of

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
oO Oo 6 NN OD OO FB WwW DB =

ND NR NR DR PRP DH week kk
oO fF WO NBS = OD O© DOD NI ODO OQ BR WD FH A

 

 

15

acquittal. Mr. Kelly was free on bail that entire time, never
fled anywhere, and he could have. He appeared at every one of
his court appearances. And I think that history of this
defendant and how he addresses the legal matters before him,
as well as even his most recent stint that he's been doing in
the Cook County case, should speak volumes of his desire to
address issues, appear in court every time, and his lack of
desire to flee any jurisdiction, but to always live up to his
obligations with any court, and I believe that he will do so,
and his history shows that he will do so in this case,

Your Honor. Thank you.

THE COURT: Anything further?

MR. ANTON: That's all.

MS. GEDDES: No, Judge.

THE COURT: All right. Based on what I can
ascertain from the various indictments, the defendant's
accused of a multitude of crimes spanning the time period from
as early as 1997 through 2018, at the latest, and they're not
minor charges. Many of them are incredibly serious charges of
sexual abuse of minors, coercion of minors, child pornography.
The defendant has a history of similar allegations, dating
back more than a decade. The defendant has access to
financial resources. It's not clear exactly what level of
financial resources, but he certainly has made a considerable

amount of money from his employment. He's also had frequent

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
 

 

16

international travel, giving him an opportunity to flee, and
given the serious nature of the charges against him, both in
this indictment and in Chicago, he has a significant incentive
to flee, given the long prison term that he would be subject
to if he's convicted of any of these offenses.

I'm also extremely troubled by the issues of
potential obstruction in prior cases and the possibility --
strong possibility that there could be potential witness
tampering in this case if he's released. And the fact that he
allegedly committed some of the charged offenses here while he
was on bail in another case strongly argues that the defendant
cannot be relied upon to comply with the conditions of
release.

Under the circumstances, I find that no condition or
combination of conditions will reasonably assure the
appearance of the defendant and the safety of the community.
So I am ordering him to be detained pending trial.

When's the next status conference before the
district judge?

MS. GEDDES: Today at 1:00 p.m.

THE COURT: If you want to appeal the decision, you
can certainly bring it up to the district judge at this
afternoon's conference.

MR. ANTON: Thank you.

THE COURT: Anything further from the other side?

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter

 
Case 1:19-cr-00286-AMD Document 25-1 Filed 09/30/19 Page 17 of 17 PagelD #: 177

 

 

 

17

1 MS. GEDDES: No, Judge. Thank you.

2 MR. ANTON: Thank you, Your Honor.

3 THE COURT: Thanks, everyone.

4 (WHEREUPON, at 10:57 a.m. the proceedings were

5 | concluded. )

6

7

8

9 * ke k k

10

REPORTER'S CERTIFICATE
" I, ANNETTE M. MONTALVO, do hereby certify that the
12 | above and foregoing constitutes a true and accurate transcript
of my stenographic notes and is a full, true and complete

13 | transcript of the proceedings to the best of my ability.

14 Dated this 29th day of August, 2019.

15 | /s/Annette M. Montalvo

Annette M. Montalvo, CSR, RDR, CRR

16 | Official Court Reporter

17

18

19
20
21
22
23
24
25

 

 

 

Annette M. Montalvo, CSR, RDR, CRR
Official Court Reporter
